Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 01/20/2021, in which claims 1-42 are presented for the examination.

Claim Objections
Claim 41 objected to because of the following informalities:  Claim 41 depends on claim 41.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 is a system claim referring to two algorithms of Fig. 33 and Figure 35. It is unclear whether to consider the scope of Fig. 33 or Fig. 35. Applicant is advised to clarify and draft the claim with clear scope.  
Since the scope of the claim 42 is not clear, accordingly, the claim not been treated further on the merits.



Drawings
The drawings filed on 01/20/2021 are accepted by the examiner. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-29, 32-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siweek (US 2020/0349235, referred herein after Siweek).

5As per claim 1,  As per claim 1, Siweek discloses an electronic product testing system, comprising: 
a product testing device having a processing unit configured to execute an electronic file to perform testing of a product based on product testing instruction in the electronic file (Fig. 1B, system 10, [0335], “The system 10 may include a product testing device configured to perform automated product testing (e.g., machine-based product testing) based on the product testing instruction provided by the testing instruction generator.”); 
wherein the processing unit is configured to perform the testing of the product by 10performing a machine-testing action based on the product testing instruction in the electronic file (Fig. 12, Fig. 30, step 2902, [0221], [0231], [0367], “providing, by a testing instruction generator, a user interface for generating an electronic file, the electronic file containing product testing instruction (item 2902)”, system 10 features scripts to perform machine testing actions on the product as claimed);
wherein the electronic file comprises hand-off instruction; and wherein the processing unit is also configured to generate a request for a human- testing action to be performed by a human-tester based on the hand-off 15instruction in the electronic file (Fig. 30, step 2904, [0039], [0075], [0367], “the electronic file to perform testing of a product based on the product testing instruction in the electronic file (item 2904). In the illustrated embodiments, the testing of the product is performed by simulating human actions based on the product testing instruction in the electronic file.”).

As per claim 2, Siweek discloses the system of claim 1, wherein the electronic file comprises information relating to a sequence of product-testing actions for testing the product, the sequence of the product-testing actions comprising the machine-testing action 20and the human-testing action ([0362], “ the product testing device 1540 includes a processing unit that is configured (e.g., designed, built, and/or programmed) to identify pre-determined words, such as action identifiers and object identifiers, which are unique and specific for product testing. As illustrated in the above example, because the programmed testing instruction is structured in a way that follows a flow sequence of human actions when interacting with the product, when the product testing device 1540 performs automated product testing on the product based on the programmed testing instruction, the product testing device 1540 simulates the flow sequence of human actions to interact with the product.”).

As per claim 3, Siweek discloses the system of claim 2, wherein the machine-testing action depends on a result of the human-testing action; or wherein the human-testing action depends on a result of the machine-testing action ([0131]-[0132], [0141]-[0142]).
As per claim 4, Siweek discloses the system of claim 1, wherein the request generated by the processing unit is for distribution to multiple devices of respective multiple testers comprising the human-tester (Fig. 11, multiple testers 14, [0218], [0235]).

10 As per claim 5, Siweek discloses the system of claim 1, wherein the electronic product testing system is configured to generate a graphic of the product for transmission to a device of the human-tester ([0026]-[0029], [0149]).

As per claim 6, Siweek discloses the system of claim 1, wherein the electronic product testing system is 15configured to receive a result of the human-testing action performed by the human-tester from a device of the human-tester ([0243]-[0246]).

As per claim 7, Siweek discloses the system of claim 6, wherein the product testing device is configured to perform the testing of the product based on the product testing instruction in 20the electronic file if the result of the human-testing action satisfies a criterion ([0345], [0351]-[0356]).
 
As per claim 8, Siweek discloses the system of claim 1, further comprising a user interface configured to allow a user to input a reference image, wherein the product testing device is configured to perform image-matching to identify a part of an input image that matches the reference image ([0252], [0289]);
5wherein the user interface comprises a first control for allowing the user to indicate whether text-matching is to be performed by the product testing device if the image-matching fails ([0356]-[0357]).

As per claim 9, Siweek discloses the system of claim 8, wherein the user interface also comprises a 10second control for allowing the user to indicate whether the product testing device is to provide a suggestion comprising a portion of the input image if the image-matching satisfies a first criterion and/or if the text-matching satisfies a second criterion (Fig. 28B, [0363]-[0364], video 2810 provided as reference video, which captures failure of task (i.e. check of whether criteria (reference image match) satisfies).
 
15 As per claim 10, Siweek discloses the system of claim 1, wherein the product testing device is configured to perform image-matching to identify a part of an input image that matches a reference image; and wherein the product testing device is configured to perform text-matching if the image-matching fails ([0252], [0289]).


As per claim 11, Siweek discloses the system of claim 10, wherein the product testing device is configured to provide a suggestion comprising a portion of the input image if the 174Attorney Dkt No. RF-010-USimage-matching satisfies a first criterion and/or if the text-matching satisfies a second criterion (Fig. 28B, [0363]-[0364], video 2810 provided as reference video, which captures failure of task (i.e. check of whether criteria (reference image match) satisfies).


As per claim 12, Siweek discloses the system of claim 1, further comprising a testing instruction generator 5configured to provide a user interface for generating the electronic file ([0039], [0075]).

As per claim 13, Siweek discloses the system of claim 12, wherein the user interface comprises a graphical user interface providing a first set of items and a second set of items for user-selection, wherein the first set of items comprises a plurality of action 10identifiers, and the second set of items comprises a plurality of object identifiers ([0011]-[0018], [0046]-[0049], [0338]-[0342]).

As per claim 14, Siweek discloses the system of claim 13, wherein one of the action identifiers identifies an action to be performed by the product testing device, and one of the object identifiers identifies an object on which the action is to be performed by the 15product testing device ([0341]-[0342]).

As per claim 15, Siweek discloses the system of claim 13, wherein one of the action identifiers identifies a click action, a fill action, a type action, a press key action, a hover action, a dropdown select action, a checkbox check action, a checkbox uncheck action, a 20refresh action, a navigate action, a new tab action, a close tab action, a scroll cation, a drag and drop action, or a click and hold action ([0012], “one of the action identifiers identifies a click action, a fill action, a type action, a press key action, a hover action, a dropdown select action, a checkbox check action, a checkbox uncheck action, a refresh action, a navigate action, a new tab action, a close tab action, a scroll cation, a drag and drop action, or a click and hold action.”).

As per claim 16, Siweek discloses the system of claim 13, wherein one of the object identifiers identifies a button, a field, a dropdown menu, a dropdown option, a link, an icon, a checkbox, a header, a window, a text, a modal, or an user interface element ([0013], “ one of the object identifiers identifies a button, a field, a dropdown menu, a dropdown option, a link, an icon, a checkbox, a header, a window, a text, a modal, or an user interface element.”).

5 As per claim 17, Siweek discloses the system of claim 1, wherein the product testing instruction in the electronic file has a data structure that associates an action identifier with a corresponding object identifier, wherein the action identifier identifies an action to be performed by the product testing device, and the object identifier identifies an object on which the action is to be performed by the product testing device ([0011]-[0014], “ one of the action identifiers identifies an action to be performed by the product testing device, and one of the object identifiers identifies an object on which the action is to be performed by the product testing device.”).

As per claim 18, Siweek discloses the system of claim 17, wherein the action identifier identifies a click action, a fill action, a type action, a press key action, a hover action, a dropdown select action, a checkbox check action, a checkbox uncheck action, a refresh action, a navigate action, a new tab action, a close tab action, a scroll cation, a 15drag and drop action, or a click and hold action ([0012], “one of the action identifiers identifies a click action, a fill action, a type action, a press key action, a hover action, a dropdown select action, a checkbox check action, a checkbox uncheck action, a refresh action, a navigate action, a new tab action, a close tab action, a scroll cation, a drag and drop action, or a click and hold action.”).

As per claim 19, Siweek discloses the system of claim 17, wherein the object identifier identifies a button, a field, a dropdown menu, a dropdown option, a link, an icon, a checkbox, a header, a window, a text, a modal, or an user interface element  ([0013], “ one of the object identifiers identifies a button, a field, a dropdown menu, a dropdown option, a link, an icon, a checkbox, a header, a window, a text, a modal, or an user interface element.”).


As per claim 20, Siweek discloses the system of claim 1, further comprising a non-transitory medium storing the electronic file in association with an identity of the product ([0018], “the system further includes a non-transitory medium storing the electronic file in association with an identity of the product.”).

As per claim 21, Siweek discloses the system of claim 1, wherein the processing unit is configured to move a cursor without input from a cursor control, make a selection of an object without input from a cursor control, type a text in a field without input from a 5keyboard, or any combination of the foregoing ([0337], “the processing unit may be configured to move a cursor without input from a cursor control, make a selection of an object without input from a cursor control, type a text in a field without input from a keyboard, etc., or any combination of the foregoing.”).

As per claim 22, Siweek discloses the system of claim 1, wherein the processing unit comprises an interpreter configured to interpret the product testing instruction in the electronic file ([0007], [0338], [0360], “the processing unit comprises an interpreter configured to interpret the product testing instruction in the electronic file.”).

As per claim 23, Siweek discloses the system of claim 1, further comprising a script generator configured to generate a script based on the product testing instruction in the electronic file; wherein the processing unit is configured to run the script for testing the product ([0339], “the system 10 may include a script generator configured to generate a script based on the product testing instruction in the electronic file. In such cases, the processing unit is configured to run the script for testing the product.”).

15 As per claim 24, Siweek discloses the system of claim 1, wherein the processing unit is configured to: obtain a first image that is associated with the testing of the product, and obtain a second image; wherein the first image comprises a first content of the product, the first content indicating a first result of a first task for testing the product ([0026]-[0028], “ obtain a first image that is associated with the testing of the product, and obtain a second image….the first image comprises a first content of the product, the first content indicating a first result of a first task for testing the product“).

As per claim 25, Siweek discloses the system of claim 24, wherein the processing unit is further configured to: 177Attorney Dkt No. RF-010-US apply a mask to the first image to create a first masked image, wherein the mask is configured to block out one or more portions of the first image; apply the mask to the second image to create a second masked image; and perform a comparison of the first masked image and the second masked image ([0029], [0285], “a mask applicator 1954 configured to apply a mask to the first image to create a first masked image, and to apply the mask to the second image to create a second masked image. The apparatus 1950 also includes a comparator 1956 configured to compare the first masked image with the second masked image to determine whether the testing of the feature of the second product fails or not.”).

As per claim 26, Siweek discloses the system of claim 25, wherein the processing unit is configured to determine whether the testing fails or not based on the comparison of the first masked image and the second masked image ([0285], “The apparatus 1950 also includes a comparator 1956 configured to compare the first masked image with the second masked image to determine whether the testing of the feature of the second product fails or not.”).

  
10 As per claim 27, Siweek discloses the system of claim 24, wherein the processing unit comprises an image capturer configured to determine the second image by comparing a sequence of image frames with the first image, and selecting one of the image frames that matches the first image as the second image ([0289], [0294], “an image capturer configured to determine the second image by comparing a sequence of image frames with the first image, and selecting one of the image frames that matches the first image as the second image.”).

15 As per claim 28, Siweek discloses the system of claim 1, wherein the product comprises a web page, a web site, a computer application, a mobile device application, or a processor application ([0037], [0073], [0113], [0255]).

As per claim 29, Siweek discloses an electronic product testing system, comprising: 20a product testing device having a processing unit configured to execute an electronic file to perform testing of a product based on product testing instruction in the electronic file  (Fig. 1B, system 10, [0335], “The system 10 may include a product testing device configured to perform automated product testing (e.g., machine-based product testing) based on the product testing instruction provided by the testing instruction generator.”); 
178Attorney Dkt No. RF-010-US wherein the processing unit is configured to perform the testing of the product by performing a machine-testing action based on the product testing instruction in the electronic file, obtaining an input image based on a result of the machine-testing action, and 5performing image-matching to identify a part of the input image that matches a reference image ([0252], [0289]);
wherein the product testing device is also configured to perform text-matching if the image-matching fails ([0356]-[0357]).
10Asa p 

As per claim 32, Siweek discloses the system of claim 29, wherein the product testing device is configured to provide a suggestion comprising a portion of the input image if the 20image-matching satisfies a criterion ([0345], [0351]-[0356], [0363]-[0364]).
As per claim 33, Siweek discloses the system of claim 29, wherein the product testing device is configured to provide a suggestion comprising a portion of the input image if the text-matching satisfies a criterion ([0252], [0289]).


5 As per claim 34, Siweek discloses the system of claim 29, wherein the electronic file comprises hand-off instruction; and wherein the processing unit is also configured to generate a request for a human- testing action to be performed by a human-tester based on the hand-off instruction in the electronic file  (Fig. 30, step 2904, [0039], [0075], [0367], “the electronic file to perform testing of a product based on the product testing instruction in the electronic file (item 2904). In the illustrated embodiments, the testing of the product is performed by simulating human actions based on the product testing instruction in the electronic file.”).


As per claim 35, Siweek discloses the system of claim 34, wherein the electronic file comprises information relating to a sequence of product-testing actions for testing the product, the sequence of the product-testing actions comprising the machine- testing action and the human-testing action  ([0362], “ the product testing device 1540 includes a processing unit that is configured (e.g., designed, built, and/or programmed) to identify pre-determined words, such as action identifiers and object identifiers, which are unique and specific for product testing. As illustrated in the above example, because the programmed testing instruction is structured in a way that follows a flow sequence of human actions when interacting with the product, when the product testing device 1540 performs automated product testing on the product based on the programmed testing instruction, the product testing device 1540 simulates the flow sequence of human actions to interact with the product.”).

As per claim 36, Siweek discloses the system of claim 35, wherein the machine-testing action depends on a result of the human-testing action; or wherein the human-testing action depends on a result of the machine-testing action ([0131]-[0132], [0141]-[0142]).

As per claim 37, Siweek discloses the electronic product testing system, comprising: 180Attorney Dkt No. RF-010-US a product testing device having a processing unit configured to execute an electronic file to perform testing of a product based on product testing instruction in the electronic file; and (Fig. 1B, system 10, [0335], “The system 10 may include a product testing device configured to perform automated product testing (e.g., machine-based product testing) based on the product testing instruction provided by the testing instruction generator.”); 
a testing instruction generator configured to provide a user interface for 5generating the electronic file ([0039], [0075]);
wherein the user interface is configured to allow a user to input a reference image for access by the product testing device during the testing of the product, wherein the product testing device is configured to perform image-matching to identify a part of an input image that matches the reference image ([0252], [0289]);
10wherein the user interface comprises a first control for allowing the user to indicate whether text-matching is to be performed by the product testing device if the image-matching fails ([0356]-[0357]).

As per claim 38, Siweek discloses the system of claim 37, wherein the user interface also comprises a 15second control for allowing the user to indicate whether the product testing device is to provide a suggestion comprising a portion of the input image (Fig. 28B, [0363]-[0364], video 2810 provided as reference video, which captures failure of task (i.e. check of whether criteria (reference image match) satisfies).

As per claim 39, Siweek discloses the system of claim 37, wherein the user interface is configured to allow the user to input a first threshold associated with a test-passing criterion 20and/or a test-failing criterion, a second threshold associated with a criterion for providing suggestion to the user, or both the first and second thresholds (Fig. 28B, [0363]-[0364]).
 

As per claim 40, Siweek discloses the system of claim 37, wherein the processing unit is configured to perform the testing of the product by performing a machine-testing action based on the product testing instruction in the electronic file, 5obtaining the input image based on a result of the machine-testing action, and performing the image-matching to identify a part of the input image that matches the reference image ([0252], [0289]).

As per claim 41, Siweek discloses the system of claim 41, wherein the product testing device is also 10configured to perform the text-matching if the image-matching fails ([0356]-[0357]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Siweek in view of Owen et al. (US 2016/0283353, referred herein after Owen).

As per claim 30, Siweek does not specifically discloses the system of claim 29, wherein the product testing device is configured to determine the image-matching as failing if the image-matching results in a score that is below a first threshold;

However, Owen discloses the product testing device is configured to determine the image-matching as failing if the image-matching results in a score that is below a first threshold ([0014], [0157], “controller performs a pixel-by-pixel comparison of the stored image and the image on the graphical user interface or the another image during the execution of the test scenario, and wherein the receiving unit is configured to receive input of a tolerance threshold for performing determining a match of images that can be increased or decreased.”);


Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Owen’s automated software testing into Siweek’s automated product testing method because one of the ordinary skill in the art would have been motivated to improve performance of the code for the software, release, and further modifications necessary to customize to systems of the end users.

 As per claim 31, Own discloses the system of claim 30, wherein the product testing device is 15configured to provide a suggestion comprising a portion of the input image if the score is above a second threshold ([0157]-[0161]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Ahuwalia teaches an automated testing of software builds having updated signature required modules, such as plug and play devices.

McClamroch teaches a system and computer program product for automated discovery and analysis of test management domain assets. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114